Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the response filed on 09/02/22.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Cynthia Rickett on 09/07/22.
The application has been amended as follows:

1.-20. 	(Canceled)
 
21. 	(Currently Amended) A method, comprising: 
obtaining, by a first computing device, a plurality of reliability associations from a distributed database, each of the plurality of reliability associations indicating a degree of trust between two computing devices; 
determining, by the first computing device, a reliability path between the first computing device and a second computing device based at least in part on the plurality of reliability associations, the first computing device being unknown or having no previous relationship to the second computing device, and the reliability path comprising a sequence of computing devices including the first computing device, two or more other computing devices different from the second computing device, and the second computing device; 
obtaining, by the first computing device, a protocol set for generating a symmetric key based at least in part on respective inputs provided by the computing devices of the reliability path, the protocol set defining a plurality of functions, each of the plurality of functions defining a number and a corresponding order of the respective inputs to be used to generate the symmetric key; 
receiving, by the first computing device, the respective inputs provided by the computing devices of the reliability path; 
generating, by the first computing device, the symmetric key based at least in part on a function defined by the protocol set and selected from among the plurality of functions, the function utilizing a combination of the respective inputs provided by the computing devices of the reliability path, the function being selected from the plurality of functions based at least in part on a length of the reliability path; and 
utilizing, by the first computing device, the symmetric key to encrypt and decrypt data communicated between the first computing device and the second computing device.

22. 	(Canceled)  

23. 	(Previously Presented) The method of claim 21, wherein different functions are utilized over time to generate symmetric keys based at least in part on the protocol set.  

24. 	(Previously Presented) The method of claim 21, wherein a number of the respective inputs utilized to generate the symmetric key differs over time according to the protocol set.  

25. 	(Previously Presented) The method of claim 21, wherein the protocol set identifies an input corresponding to a specific computing device having a particular position within a given reliability path is to be utilized for a particular variable of the function.  

26. 	(Canceled)  

27. 	(Previously Presented) The method of claim 21, wherein the distributed database is stored on a blockchain that is accessible to the first computing device.  

28. 	(Previously Presented) The method of claim 21, wherein the distributed database stores the protocol set, and wherein the protocol set specifies instructions for determining the reliability path, instructions for assessing an amount of reliability of a particular computing device based on a given reliability path, and instructions for generating the symmetric key.  

29. 	(Previously Presented) The method of claim 21, further comprising: 
providing, by the first computing device to the distributed database, information identifying one or more reliability associations that are established between the first computing device and one or more computing devices, wherein providing the information identifying the one or more reliability associations to the distributed database causes the distributed database to store the information.

30. 	(Previously Presented) The method of claim 21, wherein the second computing device is configured to generate the symmetric key according to the function, and wherein the second computing device encrypts data transmitted to the first computing device with the symmetric key.

31. 	(Currently Amended) A computing device comprising:[[;]] 
a hardware processor, and 
a non-transitory computer readable medium coupled to the hardware processor, the non-transitory computer readable medium comprising code for causing the hardware processor to perform operations comprising: 
obtaining a plurality of reliability associations from a distributed database, each of the plurality of reliability associations indicating a degree of trust between two computing devices; 
determining a reliability path between the computing device and a second computing device based at least in part on the plurality of reliability associations, the computing device being unknown or having no previous relationship to the second computing device, and the reliability path comprising a sequence of computing devices including the computing device, two or more other computing devices different from the second computing device, and the second computing device; 
obtaining a protocol set for generating a symmetric key based at least in part on respective inputs provided by the computing devices of the reliability path, the protocol set defining a plurality of functions, each of the plurality of functions defining a number and a corresponding order of the respective inputs to be used to generate the symmetric key; 
receiving, by the computing device, the respective inputs provided by the computing devices of the reliability path; 
generating, by the computing device, the symmetric key based at least in part on a function defined by the protocol set and selected from among the plurality of functions, the function utilizing a combination of the respective inputs provided by the computing devices of the reliability path, the function being selected from the plurality of functions based at least in part on a length of the reliability path; and Page 4 of 13Appl. No. 16/912,437PATENT Amdt. dated November 11, 2021 
Reply to Office Action of February 03, 2022utilizing, by the computing device, the symmetric key to encrypt and decrypt data communicated between the computing device and the second computing device.

	32. 	(Canceled) KILPATRICK TOWNSEND 76454083 1312 Amendments 079900-1193134  

33. 	(Previously Presented) The computing device of claim 31, wherein different functions are utilized over time to generate symmetric keys based at least in part on the protocol set.  

34. 	(Previously Presented) The computing device of claim 31, wherein a number of the respective inputs utilized to generate the symmetric key differs over time according to the protocol set.  

35. 	(Previously Presented) The computing device of claim 31, wherein the protocol set identifies an input corresponding to a specific computing device having a particular position within a given reliability path is to be utilized for a particular variable of the function.  

36. 	(Canceled)  

37. 	(Previously Presented) The computing device of claim 31, wherein the distributed database is stored on a blockchain that is accessible to the computing device.  

38. 	(Previously Presented) The computing device of claim 31, wherein the distributed database stores the protocol set, and wherein the protocol set specifies instructions for determining the reliability path, instructions for assessing an amount of reliability of a particular computing device based on a given reliability path, and instructions for generating the symmetric key.  

39. 	(Previously Presented) The computing device of claim 31, wherein the hardware processor performs further operations comprising providing, to the distributed database, information identifying one or more reliability associations that are established between the computing device and one or more computing devices, wherein providing the information identifying the one or more reliability associations to the distributed database causes the distributed database to store the information.

40. 	(Currently Amended) The computing device of claim [[21]] 31, wherein the second computing device is configured to generate the symmetric key according to the function, and wherein the second computing device encrypts data transmitted to the [[first]] computing device with the symmetric key.
Allowance
Claims 21, 23-25, 27-31, 33-35, and 37-40 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 21 and 31: “determining, by the first computing device, a reliability path between the first computing device and a second computing device based at least in part on the plurality of reliability associations, the first computing device being unknown or having no previous relationship to the second computing device, and the reliability path comprising a sequence of computing devices including the first computing device, two or more other computing devices different from the second computing device, and the second computing device”, “obtaining, by the first computing device, a protocol set for generating a symmetric key based at least in part on respective inputs provided by the computing devices of the reliability path, the protocol set defining a plurality of functions, each of the plurality of functions defining a number and a corresponding order of the respective inputs to be used to generate the symmetric key”, “receiving, by the first computing device, the respective inputs provided by the computing devices of the reliability path”, and “generating, by the first computing device, the symmetric key based at least in part on a function defined by the protocol set and selected from among the plurality of functions, the function utilizing a combination of the respective inputs provided by the computing devices of the reliability path, the function being selected from the plurality of functions based at least in part on a length of the reliability path” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436